Citation Nr: 9913335	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety with depression and involutional melancholia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of January 1995 from the Montgomery, Alabama, 
Regional Office (RO).

During a VA examination in December 1994, the veteran 
referenced in service head injuries.  It is unclear whether 
he is claiming service connection for any residual 
disability.  It is requested that the RO contact the veteran 
in order to clarify this matter and, thereafter, take any 
actions deemed appropriate.


REMAND

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Once a claim is well grounded VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim.

In this regard, this appeal was previously remanded by the 
Board in May 1998 for additional development of the evidence, 
including a VA psychiatric examination and for consideration 
of the revised rating criteria  for mental disorders, which 
became effective in November 1996 per Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  At that time the Board requested that 
the claims file be made available to the examiner for review 
prior to the examination.  The VA examination was conducted 
in August 1998.  At that time, the examiner stated that no 
files were available for review.  The United States Court of 
Appeals for Veterans Claims (Court) in Stegall v. West, 11 
Vet. App. 268 (1998) held that a remand by the Court or the 
Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders. It imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.

Also in conjunction with the Remand, additional VA treatment 
records were received which reflect that the veteran has been 
evaluated for possible dementia in March and April 1998.  

In view of these facts, the case is REMANDED for the 
following actions:

1. The RO should furnish the veteran the 
appropriate release forms in order to 
obtain copies of all VA and private 
medical records pertaining to current 
treatment for his psychiatric disorder.  
The RO should inform the veteran that he 
has the opportunity to submit additional 
evidence and argument in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Birmingham, Alabama, to 
furnish copies of any additional medical 
records covering the period from June 
1998 to the present.

3.  The RO should schedule the veteran 
for a VA neuropsychiatric examination to 
determine the manifestations and severity 
of his service-connected connected 
anxiety with depression and involutional 
melancholia.  The claims folder, to 
specifically include a copy of the 
changes to the mental disorders section 
of the rating schedule, effective 
November 7, 1996, and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to indicate that the veteran's claims 
folder has been reviewed.  

The examiner should be requested to 
describe the symptomatology due solely to 
the veteran's service-connected connected 
anxiety with depression and involutional 
melancholia and the 
occupational/industrial and social 
impairment produced solely by that 
disorder, as opposed to any organic brain 
disorder, if possible.  If this cannot 
not be accomplished the examiner should 
so state.  All testing and any 
specialized examinations, to include a 
psychological examination, deemed 
necessary should be performed.   It is 
requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.

5. Thereafter, the RO should readjudicate 
the issue in appellate status, to include 
consideration of the old and revised 
rating criteria per Karnas.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  

The purpose of this Remand is to obtain clarifying 
information and the Board implies no conclusions, either 
legal or factual, by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









